COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00341-CV


IN THE INTEREST OF D.S.B., A
CHILD


                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Father attempts to appeal from a June 14, 2012 order

terminating his parental rights to his son, D.S.B. On August 22, 2012, we notified

Father of our concern that we lack jurisdiction over this accelerated appeal

because the notice of appeal was due July 5, 2012, but was not filed until

August 17, 2012. See Tex. R. App. P. 26.1(b); see also Tex. R. App. P. 28.1(b)

(providing that a post-trial motion will not extend the time to perfect an

accelerated appeal); In re K.A.F., 160 S.W.3d 923, 927 (Tex.), cert. denied, 546

      1
       See Tex. R. App. P. 47.4.
U.S. 961 (2005) (reasoning that a rule 26.1(a) motion will not extend the deadline

to file notice of an accelerated appeal). We informed Father that this appeal may

be dismissed for want of jurisdiction unless he or any party desiring to continue

the appeal filed with the court on or before September 4, 2012, a response

showing grounds for continuing the appeal.      Father did not file a response.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).


                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: October 11, 2012




                                        2